Citation Nr: 1034971	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the October 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for hepatitis C.  

The Veteran filed a claim of service connection for hepatitis C 
in June 2007.  The Veteran contends that he acquired hepatitis C 
during his military service, from air gun vaccinations given when 
he entered service.  He also reported that he shared a shaving 
razor, a toothbrush, and the shears which the barber used to give 
the basic training haircut.  Additionally, the Veteran reported 
that he was stabbed in the arm and hand with a knife while in 
service, resulting in numerous stitches to close the wound.  The 
Board notes that the Veteran has also reported a non-service 
related hepatitis C risk factor recognized by VA, including a 
tattoo which he reported was placed in sterile conditions. 

The evidence indicates that the Veteran has been diagnosed with 
hepatitis C.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110)  November 30, 1998. 

The Board acknowledges that in the June 2007 VA opinion letter, 
the examiner provided the opinion that the Veteran's hepatitis C 
was "likely contracted via vaccinations while being inducted 
into the military service."  Significantly, however, in 
providing this opinion, the examiner relied only on the Veteran's 
account at that time of the hepatitis C risk factors, 
specifically his reported exposure to air gun vaccinations on 
enlistment.  The examiner did not address the Veteran's drug use 
that was reported in the November 2006 VA outpatient treatment 
records.  Nor did the examiner address the Veteran's other 
reported hepatitis C risk factors, listed above.  Accordingly, 
because the examiner's opinion was based on an incomplete and 
inaccurate factual history of the Veteran's hepatitis C risk 
factors, the Board finds that the examination report is not 
adequate for rating purposes, and this matter must be remanded.  
Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate factual 
background); see also 38 C.F.R. § 4.2 (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).

Finally, VA medical records appear to be outstanding.  The record 
reflects that as of September 2007, the Veteran was attending 
outpatient appointments that discussed treatment options for 
hepatitis C.  However, no subsequent VA medical records have been 
associated with the claims folder.  Because it thus appears that 
there may be outstanding VA medical records dated after September 
2007 that may contain information pertinent to his claims, the 
Board finds that efforts to obtain those records should be made 
on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any recent private or 
VA treatment records pertaining to the 
Veteran's hepatitis C since September 2007.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination for hepatitis C.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's hepatitis C had its onset during 
active service or is related to any in-
service disease, event, or injury.  In doing 
so, the examiner should consider and discuss 
the Veteran's various risk factors, including 
his in-service vaccinations, in-service stab 
wound, tattoo, and any drug use.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.301.  If the claim is 
denied, the AMC should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



